          Case 1:20-cr-00397-PGG Document 69 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                  ORDER
             -against-
                                                             20 Cr. 397 (PGG)
JOANNA DEJESUS, GEORGE WILCOX,
and THOMAS BURTON,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The telephone conference in this action previously scheduled for February 24,

2021 is adjourned to April 5, 2021 at 9:45 a.m.

               Upon the application of the United States of America, by and through Assistant

United States Attorney Rebecca Dell, and with the consent of Joanna DeJesus, George Wilcox,

and Thomas Burton, by and through their respective counsel, Marne Lenox, Carla Sanderson,

and Jenna Dabbs, the time from February 24, 2021 through April 5, 2021 is excluded under the

Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of justice. The ends of justice

served by the granting of this continuance outweigh the interest of the public and the Defendants

in a speedy trial, because it will permit the parties additional time to continue discussions

concerning pretrial dispositions of this matter.

Dated: New York, New York
       February 18, 2021
